Quinn, Judge
(concurring in the result):
Under the Uniform Code of Military Justice and our cases, trial counsel is not, and cannot be, treated as "part of the staff judge advocate section” for the purpose of constituting him and the staff *66judge advocate as members of a single entity, so that one member of the entity is chargeable with knowledge possessed by the other or with actions taken by him. The staff judge advocate can be an adviser to trial counsel, just as he can be to defense counsel, United States v Gunnels, 8 USCMA 130, 23 CMR 354 (1957), but if he unites with one or the other in function and conduct, he disqualifies himself from acting as staff judge advocate. I am constrained therefore to disassociate myself from that part of the principal opinion. However, I am satisfied that the record before the convening authority at the time of his action was sufficient to apprise him of the clemency arrangements made by his subordinate commander to obtain the testimony of Torres. As in United States v Dickerson, 22 USCMA 489, 47 CMR 790 (1973), the implication of influence is too strong to be safely disregarded. In situations of this kind, the appearance of evil must, be as assiduously avoided as the evil itself. Consequently, I join in reversal of the decision of the Court of Military Review and in the disposition directed in the principal opinion.